DECISION AND JUDGMENT ENTRY
{¶ 1} This is an accelerated appeal from the judgment of the Lucas County Court of Common Pleas which granted appellee, MedCorp, Inc., summary judgment against appellant, David Kimmey. On appeal, appellant raises the following assignments of error:
 {¶ 2} "I.  The trial court abused its discretion in finding that appellant's expert was not competent to express an opinion regarding the causal connection between paramedic's treatment of appellant and appellant's compression fractures.
 {¶ 3} "II.  The evidence before the trial court demonstrates that the paramedic's conduct in restraining appellant was willful and wanton."
 {¶ 4} Upon consideration of the parties briefs, the record, and the decision of the trial court, we find that the trial court did not abuse its discretion in striking the affidavit testimony of appellant's expert witness, Walt Stoy, Ph.D.  We agree with the trial court that appellant needed to establish a causal connection between the paramedic's restraint of appellant and appellant's vertebrae compression fractures, as such a connection is not a matter of common knowledge.  We further agree with the trial court that although Dr. Stoy is competent to testify as to "the standard of care required of paramedics, including but not limited to appropriate and proper procedures for providing care to a seizure victim," insofar as Dr. Stoy is not a medical doctor, he has no expertise with respect to back injuries or their causes. Accordingly, we find that the trial court has correctly considered the pertinent facts in this dispute and correctly applied the law to the facts and rendered judgment accordingly.  We therefore adopt the well-reasoned decision of the trial court as our own. (See Appendix A.)
 {¶ 5} Appellant's assignments of error are therefore found not well-taken.  On consideration whereof, the court finds substantial justice has been done the party complaining and the judgment of the Lucas County Court of Common Pleas is affirmed.  Appellant is ordered to pay the court costs of this appeal.
JUDGMENT AFFIRMED.
Melvin L. Resnick, J., Richard W. Knepper, J., and Mark L.Pietrykowski, P.J., CONCUR.